NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0496n.06
                             Filed: July 13, 2007

                                           No. 06-5042

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


BARRY McPHERSON,                       )
                                       )
      Plaintiff-Appellant,             )                 ON APPEAL FROM THE
                                       )                 UNITED STATES DISTRICT
v.                                     )                 COURT FOR THE WESTERN
                                       )                 DISTRICT OF TENNESSEE
FEDERAL EXPRESS                        )
CORPORATION,                           )
                                       )                        OPINION
      Defendant-Appellee.              )
_______________________________________)


Before: KEITH, BATCHELDER, and MOORE, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. In this Americans with Disabilities Act

(“ADA”) case, 42 U.S.C. § 12101 et seq., Plaintiff-Appellant Barry McPherson (“McPherson”)

appeals the district court’s order granting summary judgment to Defendant-Appellee Federal Express

Corporation (“Federal Express”). The district court found that McPherson failed to make a prima

facie case of discrimination, because he did not demonstrate that he was “disabled” as that term is

defined under 42 U.S.C. § 12102. We agree with the district court and AFFIRM its order granting

summary judgment to Federal Express.

                                      I. BACKGROUND

       McPherson began working for Federal Express in 1984 as a material handler in the Memphis,

Tennessee hub. In 1993, he transferred to Federal Express’s Washington, D.C. location. While
working in Washington, D.C., McPherson was diagnosed with diabetes mellitus. In 1994,

McPherson returned to the Memphis hub to work as a manager.

          McPherson first met with Dr. James A. Moore (“Moore”), McPherson’s family doctor, in

February 2001. At McPherson’s first visit, his diabetes was out of control—his A-1-C1 was 11.4

when it should have been around 6.0. Moore stated that McPherson’s diabetes had “been under

control occasionally, but [was] mostly out of control.” Joint Appendix (“J.A.”) at 536 (Moore Dep.

at 12).

          Moore discussed how diabetes could restrict someone from working as follows:

          There are all kinds of complications to diabetes that would [create work restrictions].
          With a diabetic also, you . . . can go into a coma from high blood sugar or low blood
          sugar, either one, and that would naturally restrict you. . . . [S]ome people can feel
          pretty good if their blood sugar is high or if it gets low, you’re taking too much
          insulin, you get fainty. But that doesn’t happen in higher. When it gets real high,
          that’s when it starts doing damage to the body, but you don’t feel it until something
          drastic happens. Or if it gets real bad, you can go into what you call a diabetic
          acidosis, and then you get fairly sick.

J.A. at 545-46 (Moore Dep. at 21-22). According to Moore’s records, McPherson had never gone

into a diabetic acidosis.

          Moore wrote out four separate work restrictions for McPherson for the following dates:

August 28, 2001 through September 4, 2001; September 4, 2001 though September 11, 2001;

September 18, 2001 though September 25, 2001; and September 25, 2001 until an undetermined date

when he sees a specialist. The August 28, 2001 through September 4, 2001 work restriction was in

effect because McPherson was hospitalized for out-of-control diabetes. The rest of the time period

for which McPherson was under work restriction was so that he could stay home and try to get his



          1
              An A-1-C test reflects the average blood sugar level over a one-month period.

                                                     2
blood sugar under control. In Moore’s opinion, during McPherson’s last visit in January 2005 there

was nothing about McPherson’s condition restricting him from working.

       Endocrinologist Dr. Lakshmi Krishnamurthi (“Krishnamurthi”) treated McPherson from

October 2, 2001 through November 1, 2001. Krishnamurthi testified that McPherson’s blood sugar

was high and that McPherson reported fatigue, frequent urination, and vision problems. In response,

Krishnamurthi adjusted McPherson’s insulin dosage. Krishnamurthi treated McPherson for four or

five weeks during which time McPherson’s blood sugar, neuropathy,2 and vision improved enough

so that he could return to work.

       During the treatment period, Krishnamurthi provided McPherson with two statements

excusing him from work. The first form excused McPherson from work from October 2, 2001

through October 12, 2001. The second form was dated October 12, 2001 and excused McPherson

for two to three weeks.

       Federal Express’s attendance policy during this time period stated that an employee

“voluntar[ily] resign[s]” from Federal Express when, for two consecutive days, he or she is either

absent without notifying management or is unavailable for work and does not have an acceptable

excuse. J.A. at 340 (People Manual). Federal Express further required absent employees to furnish

a physician’s statement upon request. While McPherson was out of work as the result of his high

blood sugar, his supervisor, Fred Jacobs (“Jacobs”), alleged that he did not receive documentation

from McPherson clearing him for medical leave. Jacobs sent McPherson several letters warning him

that failure to provide documentation could result in termination. Federal Express terminated



       2
        Neuropathy is nerve damage. For diabetics, it is caused by high blood sugar and results in
aches, pains, cramps, or burning in the lower extremities.

                                                3
McPherson on October 22, 2001, stating that McPherson’s failure to communicate with Jacobs had

resulted in McPherson’s voluntary resignation.

       McPherson filed a complaint in federal district court alleging that by terminating him, Federal

Express violated both federal and state laws proscribing disability discrimination.3 Federal Express

moved for summary judgment, and on November 14, 2005, the district court entered a judgment

granting Federal Express’s motion on the basis that McPherson had not established that he was

“disabled” as defined by the ADA. J.A. at 34 (Order at 13); J.A. at 36 (J.). On November 18, 2005,

McPherson filed a Federal Rule of Civil Procedure 60(b) motion which the district court denied on

December 6, 2006. On January 4, 2006, McPherson filed a Notice of Appeal. We have jurisdiction

pursuant to 28 U.S.C. § 1291. See also FED . R. APP . P. 4(a)(4)(A)(vi).

                                         II. ANALYSIS

A. Standard of Review

       We review de novo a district court’s order granting summary judgment. DiCarlo v. Potter,

358 F.3d 408, 414 (6th Cir. 2004). Summary judgment is proper if the evidence, taken in the light

most favorable to the nonmoving party, shows that there are no genuine issues of material fact and

that the moving party is entitled to a judgment as a matter of law. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986); FED . R. CIV . P. 56(c).




       3
          McPherson has forfeited his state-law claim on appeal, making no argument with respect
to this claim except to point out that the Tennessee Human Rights Act is the state law corresponding
to the ADA. McPherson Br. at 3. See United States v. Reed, 167 F.3d 984, 993 (6th Cir.), cert.
denied, 528 U.S. 897 (1999) (stating that a party forfeits an argument on appeal when it is mentioned
in only a cursory manner with no further development).

                                                 4
B. ADA Discrimination Claim

       The ADA prohibits employers from “discriminat[ing] against a qualified individual with a

disability because of the disability of such individual in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

       Because McPherson’s disability-discrimination claim is based on circumstantial evidence,

we apply the McDonnell Douglas burden-shifting framework.4 Walsh v. United Parcel Serv., 201
F.3d 718, 725 (6th Cir. 2000). “[T]he plaintiff must first submit evidence from which a reasonable

jury could conclude that a prima facie case of discrimination has been established.” Macy v. Hopkins

County Sch. Bd. of Educ., 484 F.3d 357, 364 (6th Cir. 2007).

       In this case, McPherson must establish that 1) he is disabled; 2) he is otherwise qualified for

the job, with or without reasonable accommodation; 3) he suffered an adverse employment action;

and 4) he suffered this adverse employment decision under circumstances giving rise to an inference

of unlawful discrimination. See id. at 365 (“We must keep in mind [] that . . . various context-

dependant ways [exist] by which plaintiffs may establish a prima facie case . . . .”) (emphasis

removed).

       At issue is the first element of the prima facie case—whether or not McPherson is “disabled.”

The ADA defines “disability” as “(A) a physical or mental impairment that substantially limits one




       4
        McPherson makes passing mention that this is a direct evidence case, but makes no
argument in support of this contention. McPherson Br. at 12 (“In a direct evidence case, such as this
one, the Defendant will then bear the burden of establishing any affirmative defenses.”).
Accordingly, McPherson has forfeited this argument. See Reed, 167 F.3d at 993.

                                                 5
or more of the major life activities of such individual; (B) a record of such an impairment; or (C)

being regarded as having such an impairment.” 42 U.S.C. § 12102(2).

        We must decide whether the district court erred in determining that McPherson did not have

“a physical or mental impairment that substantially limit[ed] one or more of [McPherson’s] major

life activities.”5 Id. As all parties agree that McPherson suffers from a physical impairment, in that

he is an insulin-dependant diabetic,6 we may further narrow the issue before us to the question of

whether McPherson’s diabetes “substantially limit[ed] one or more of [McPherson’s] major life

activities.” Id.

        “[W]hether a person has a disability under the ADA is an individualized inquiry.” Sutton v.

United Air Lines, Inc., 527 U.S. 471, 483 (1999). The standard for qualifying as “disabled” is

“demanding” and courts must interpret strictly the terms “major life activities” and “substantially

limits” in making the disability determination. Toyota Motor Mfg., Kentucky, Inc. v. Williams, 534
U.S. 184, 197 (2002). McPherson must identify a “major life activity” and show that his diabetes

“substantially limits” his performance of that “major life activity.”




        5
        Although McPherson made an argument in the district court that he was “regarded as”
disabled, because he has not presented this theory on appeal, he has forfeited this argument. See
Reed, 167 F.3d at 993.
        6
        A “physical impairment” is defined as
       [a]ny physiological disorder, or condition, cosmetic disfigurement, or anatomical loss
       affecting one or more of the following body systems: neurological, musculoskeletal,
       special sense organs, respiratory (including speech organs), cardiovascular,
       reproductive, digestive, genito-urinary, hemic and lymphatic, skin, and endocrine.
29 C.F.R. § 1630.2(h)(1).

                                                  6
        1. The Major Life Activities at Issue are Seeing and Self-Care

        Regulations issued to provide interpretive guidance for terms found in the ADA define

“major life activities” as “functions such as caring for oneself, performing manual tasks, walking,

seeing, hearing, speaking, breathing, learning, and working.” 29 C.F.R. § 1630.2(i).7 Although this

list is not meant to be exhaustive, 29 C.F.R. Pt. 1630.2, App. § 1630.2(i), all of the major life

activities at issue in this case do appear in this list.

        In the district court, McPherson argued that the major life activities at issue were eating, self-

care, and seeing. On appeal, McPherson states “the major life activities that ‘out of control’ diabetes

affected were identified by the physicians as: problems in seeing[;] having to take daily insulin shots

several times a day[;] having to regularly monitor his sugar levels[;] having to take periods off work

(short term disability)[;] having pain and cramps in his lower extremities[;] [and] having to be under

regular medical care.” McPherson Br. at 14. McPherson also asserts that his need to take six insulin

shots daily impacted his ability to perform self-care and to work. Id. at 15.

        As McPherson makes no mention of eating on appeal, he has forfeited this argument. See

Reed, 167 F.3d at 993. Further, to the extent that McPherson’s list might encompass the major life

activities of walking or working, McPherson cannot raise these theories for the first time on appeal.8


        7
         “While Congress has not assigned authority to a federal agency to issue regulations defining
the terms . . . ‘substantially limits,’ or ‘major life activities,’ the parties accept the EEOC’s regulatory
interpretation of these terms and this court assumes 29 C.F.R. § 1630.2[] (i), and (j) are reasonable.”
Swanson v. Univ. of Cincinnati, 268 F.3d 307, 314 (6th Cir. 2001). See McPherson Br. at 11-12;
Federal Express Br. at 12 (citing the pertinent regulations).
        8
         McPherson made an argument about the major life activity of working in the district court,
but there he discussed working only as it pertained to his “regarded as” disabled theory, a theory
which he has forfeited on appeal. See supra note 5. To the extent that McPherson is now arguing
that he is, in fact, substantially limited in the major life activity of working, this is a distinctly
different theory which was never argued in the district court.

                                                     7
See Foster v. Barilow, 6 F.3d 405, 407 (6th Cir. 1993) (“In general, issues not presented to the

district court but raised for the first time on appeal are not properly before the court.”) (alteration and

internal quotation marks omitted). The only two major life activities which McPherson properly

raised both in the district court and on appeal are seeing and self-care; accordingly, we consider only

these two major life activities.

        2. McPherson Has Not Demonstrated that His Diabetes Substantially Limited the
           Major Life Activities of Seeing and Self-Care.

        “Substantially limits” means:

        (i) Unable to perform a major life activity that the average person in the general
             population can perform; or
        (ii) Significantly restricted as to the condition, manner or duration under which an
             individual can perform a particular major life activity as compared to the
             condition, manner, or duration under which the average person in the general
             population can perform that same major life activity.

29 C.F.R. § 1630.2(j)(1)(i)-(ii). In determining whether a person’s limitations are substantial, we

consider “(i) The nature and severity of the impairment; (ii) The duration or expected duration of the

impairment; and (iii) The permanent or long term impact, or the expected permanent or long term

impact of or resulting from the impairment.” 29 C.F.R. § 1630.2(j)(2)(i)-(iii). Further, the plaintiff’s

evidence that his or her impairment is substantially limiting must derive from his or her own

experience. Toyota Motor Mfg., 534 U.S. at 198.

        Although McPherson’s brief never makes a clear argument connecting the dots between how

his diabetes substantially limits the major life activities that he has identified, the most generous

interpretation of McPherson’s argument is that the testimony of Moore and Krishnamurthi

demonstrate that McPherson was substantially limited in the major life activities of seeing and self-

care.


                                                    8
       McPherson argues that Moore’s and Krishnamurthi’s testimony demonstrates that McPherson

“required regular monitoring and medical care,” and that “[t]his evidence points to [McPherson’s]

disability status.” McPherson Br. at 10. This vague and conclusory argument is easily dismissed.

The fact that McPherson needed to check his blood sugar regularly and to attend medical

appointments does not establish that he was substantially limited in his ability to see or care for

himself.

       McPherson also asserts that the district court “ignored” Moore’s and Krishnamurthi’s

testimony that McPherson suffered from “eye damage,” “nerve damage,” “neuropathy in lower

extremities,” and “aches and pains in legs.” McPherson Br. at 10. First, this is factually false, as the

district court order accurately recounted Moore’s and Krishnamurthi’s testimony about these

symptoms. Further, the record does not establish that McPherson suffered from any permanent “eye

damage,” but only that McPherson earlier had trouble seeing, and that his vision had been improving.

In addition, McPherson appears to be triple-counting, as the “neuropathy in lower extremities”

encompasses the “nerve damage” and “aches and pains in legs.” See supra note 3.

       Second, the mere fact that McPherson has suffered from these maladies does not mean he

was “substantially limited” in the “major life activity” of seeing. The record does not demonstrate

and McPherson does not argue that he was unable to see relative to how well the general population

can see, or that he was “[s]ignificantly restricted as to the condition, manner or duration under

which” he could see “as compared to the condition, manner, or duration under which the average

person in the general population can” see. 29 C.F.R. § 1630.2(j)(1)(i)-(ii). Further, the testimony

of Moore and Krishnamurthi does not establish that McPherson’s “eye damage” was “severe[],”




                                                   9
“permanent,” or “long term.” 29 C.F.R. § 1630.2(j)(2)(i)-(iii). To the contrary, Krishnamurthi

testified that McPherson’s vision was improving.

        Third, the testimony about “eye damage,” “nerve damage,” “neuropathy in lower

extremities,” and “aches and pains in legs” does not establish that McPherson was substantially

limited in his ability to care for himself. McPherson argues that we should infer that his ability to

perform self-care was “impacted” by the fact that he had to go to the restroom to inject insulin six

times per day. McPherson Br. at 15. McPherson is asking this court to speculate about whether the

fact that he took insulin shots may have substantially limited his ability to engage in self-care. He

does not assert that taking the insulin shots, was substantially limiting—in other words, he makes

no claim that as the result of his diabetes he was unable to care for himself relative to how well

people in the general population care for themselves, or that he was “[s]ignificantly restricted as to

the condition, manner or duration under which” he could care for himself “as compared to the

condition, manner, or duration under which the average person in the general population can” care

for himself or herself. 29 C.F.R. § 1630.2(j)(1)(i)-(ii). Accordingly, we do not credit McPherson’s

argument. McPherson has not pointed to anything in the record supporting a nexus between his

diabetes and a substantial limitation in his ability to see or to care for himself.

        We finally note McPherson’s half-hearted attempt at arguing that summary judgment was

inappropriate because the district court did not make the EEOC’s reasonable-cause letter part of the

record. McPherson Br. at 15. McPherson does not make any legal argument, but merely asserts that

“while the district court [was] not bound by the EEOC cause determination, [the cause

determination] should be sufficient to overcome a summary judgment motion such that the case can




                                                  10
be submitted before a jury.” Id. Because McPherson has (once again) failed to develop this

argument in any meaningful manner, we consider it forfeited. Reed, 167 F.3d at 993.

                                    III. CONCLUSION

       Because McPherson fails to demonstrate that he was “disabled” under the ADA, we

AFFIRM the district court’s order granting summary judgment in favor of Federal Express.




                                              11